Exhibit 10.19.1
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
     This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made as of February 17, 2009, by and between Citibank, N.A. (“Lender”) and
Energy Recovery, Inc., a Delaware corporation (“Borrower”), with respect to the
Loan and Security Agreement between Borrower and Lender dated as of January 7,
2009 (as amended and modified through but excluding the date hereof, the
“Agreement”).
RECITALS
     WHEREAS, Borrower and Lender entered into the Agreement; and
     WHEREAS, the parties have agreed to the changes in the Agreement set forth
below.
     NOW THEREFORE, IT IS AGREED THAT:
     1. Definitions. Unless otherwise indicated, words and terms which are
defined in the Agreement have the same meaning where used herein.
     2. Amendment.
          (a) Clauses (i) and (j) of the definition of “Permitted Indebtedness”
in Section 1.1 of the Agreement are hereby amended and restated as follows:
     (i) Indebtedness specifically disclosed to, and specifically approved by,
Lender in writing on or prior to the date of this Agreement;
     (j) the Indebtedness existing under the documents described in Exhibit G
hereto;
          and
     (k) refinanced Permitted Indebtedness, provided that the amount of such
Indebtedness is not increased except by an amount equal to a reasonable premium
or other reasonable amount paid in connection with such refinancing and by an
amount equal to any existing, but unutilized, commitment thereunder.
          (b) Exhibit G is added to the Agreement in the form attached to this
Amendment.
     3. Payment of Fees and Expenses. Borrower must pay Lender, on demand, all
fees and expenses (including attorneys’ fees) incurred by Lender in connection
with the negotiation and preparation of this Amendment and all documents related
thereto.
     4. Continued Validity of Agreement. Except as modified by this Amendment,
the Agreement and all notes, deeds of trust, security agreements, guaranties,
and other documents (including all amendments of and modifications to such
documents) executed by Borrower with or in favor of Lender (collectively
referred to as the “Loan Documents”), will continue in full force and effect as
originally constituted and are ratified and affirmed by the parties hereto. Each
reference in the Agreement or the other Loan Documents to the Agreement means
the

1



--------------------------------------------------------------------------------



 



Agreement, together with this Amendment, unless the context otherwise requires.
This Amendment and the Agreement must be read as one document.
     5. Compliance with Loan Documents. Borrower represents and warrants to
Lender as follows: (a) as of the effective date of this Amendment, Borrower has
complied, and is in compliance with, all of the terms, covenants and conditions
of the Agreement and the other Loan Documents; (b) as of the effective date of
this Amendment, there exists no Event of Default under the Agreement or any of
the other Loan Documents or an event which would constitute an Event of Default
upon the lapse of time or upon the giving of notice and the lapse of time
specified therein; (c) the representations and warranties of Borrower in the
Agreement and the other Loan Documents are true and with the same effect as of
the date hereof; and (d) Borrower will continue to be in compliance with all of
the terms, covenants and conditions of the Agreement and the other Loan
Documents, and all representation and warranties will continue to be true, upon
this Amendment becoming effective.
     6. Authorization. Each party represents to the others that the individual
executing this document on its behalf is the duly appointed signatory of such
party to this document and that such individual is authorized to execute this
document by or on behalf of such party and to take all action required by the
terms of this document.
     7. When Amendment is Effective. This Amendment will be deemed binding and
deemed effective when this Amendment is executed by Borrower and Lender, and
Lender has received a fully executed original of this Amendment.
     8. No Novation. This document is not intended to be, and may not be
construed to create, a novation or accord and satisfaction, and, except as
otherwise provided herein, the Agreement will remain in full force and effect.
     9. Entire Agreement. This document constitutes the entire agreement by and
between Borrower and Lender with respect to the subject matter hereof and
supersedes all prior and contemporaneous negotiations, communications,
discussions and agreements concerning such subject matter.
     10. Counterparts. This document may be executed in any number of
counterparts, each of which will be an original, but all of which together
constitute one and the same agreement.
[Balance of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
document as of the date first set forth above.

                              LENDER:       BORROWER:    
 
                            Citibank, N.A.       Energy Recovery, Inc., a
Delaware corporation    
 
                            By   /s/ Robert Hurley       By   /s/ Thomas
Willardson                          
 
  Name:   Robert Hurley           Name:   Thomas Willardson    
 
  Title:   Vice President           Title:   Chief Financial Officer    

3



--------------------------------------------------------------------------------



 



Exhibit G
1. That certain Promissory Note in the original principal amount of $1,000,000,
dated March 28, 2007 and executed by Energy Recovery, Inc. in favor of Comerica
Bank, as amended by Amendment to Note dated June 13, 2007.
2. That certain letter agreement dated February 17, 2009 between Energy
Recovery, Inc. and Comerica Bank.

4



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS
     The undersigned each executed a Guaranty dated as of January 7, 2009 in
favor of Citibank, N.A. with respect to the indebtedness and other obligations
of the Borrower (the “Guaranty”). The undersigned acknowledge that Lender has no
obligation to provide them with notice of, or to obtain their consent to, this
First Amendment to Loan and Security Agreement. The undersigned nevertheless
have reviewed and consent to, the above Amendment, and acknowledge that the
Guaranty remains fully valid, binding and enforceable against them in accordance
with its terms.
Dated: February 17, 2009

            GUARANTOR(S):

Osmotic Power, Inc., a Delaware corporation
      By:   /s/ Tom Willardson         Name:   Thomas Willardson        
Title:   Chief Financial Officer        Energy Recovery, Inc., International, a
Delaware
corporation
      By:   /s/ Tom Willardson         Name:   Thomas Willardson        
Title:   Chief Financial Officer     

BORROWER:
Energy Recovery, Inc., a Delaware
corporation

5